DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/09/2022 (hereafter “the amendment”) has been accepted and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4-5 and 7-8is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietschert (US20070017845A1) in view of Reichmann (US20040166758A1) and Takayama (JP2005313520A).

Regarding Claim 1, Tietschert teaches a food packaging unit from a moulded pulp material (Fig.2A shows the package 1 used to store eggs which is made from moulded pulp-0017, Tietschert), the packaging unit comprising a food receiving or carrying compartment (Fig.2A and 2B show cavities that are used to hold eggs), wherein the food packaging unit is a compostable food packaging unit (Fig.2A package 1 is moulded pulp and would contain natural fibers such as cellulose which are compostable and biodegradable). Tietschert does not teach wherein the moulded pulp material comprises a mixture of a moulded pulp biodegradable aliphatic polyester.
Reichmann does teach biodegradable aliphatic polyester (“The present invention provides a nonwoven web prepared from an aliphatic polyester polymer which has sufficient tear strength and is biodegradable.”-0026, Reichmann).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moulded pulp material disclosed by Tietschert by adding the aliphatic polyester polymer as disclosed by Reichmann because due to aliphatic polyester is biodegradable/environmentally friendly making it easier to dispose.
Tietschert as modified right above does not teach the express disclosure that the moulded pulp and biodegradable aliphatic material are combined together. 
Takayama does teach wherein moulded pulp and biodegradable aliphatic material can be combined together (page 20 paragraph 8 of translation provided; states that material such as biodegradable aliphatic polyesters have been known to be combined with molded pulp material). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molded pulp disclosed by Tietschert by adding the teaching of combining molded pulp and aliphatic polyester as disclosed by Takayama in order to keep the same biodegradability properties as stated by Reichmann. “In addition, the heat-fusible resin as the binder may be a biodegradable resin in consideration of environmental conservation related to disposal. Examples of the biodegradable resin include polylactic acid, polyethylene succinate, Aliphatic polyesters such as hydroxybutyrate, or aliphatic aromatic polyesters such as polybutylene adipate / terephthalate copolymer and modified polyethylene terephthalate are included, and the biodegradability of the paper itself is not impaired even when mixed with pulp fibers. It can also be a pulp molded product.” (Takayama, page 20)
Regarding claim 4, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tietschert as modified in claim 1 further teaches packaging unit from claim 1 further comprises one or more further agents from a biodegradable aliphatic polyester (“The present invention, the aliphatic polyester can be any biodegradable aliphatic polyester polymer. Examples of biodegradable aliphatic polyesters usable in the present invention include, but are not limited to polyhydroxy butyrate (PHP), polyhydroxy butyrate-co-valerate (PHBV), polycaprolactane, polybutylene succinate, polybutylene succinate-co-adipate, polyglycolic acid (PGA), polylactide or polylactic acid (PLA), polybutylene oxalate, polyethylene adipate, polyparadioxanone, polymorpholineviones, and polydioxipane-2-one.”0027, Reichmann).

Regarding claim 5, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tietschert as modified in claim 1 further teaches wherein the biodegradable aliphatic polyester comprises an amount of one or more of PBS, PHB, PHA, PCL, PLA, PGA, PHBH and PHBV (“The present invention, the aliphatic polyester can be any biodegradable aliphatic polyester polymer. Examples of biodegradable aliphatic polyesters usable in the present invention include, but are not limited to polyhydroxy butyrate (PHP), polyhydroxy butyrate-co-valerate (PHBV), polycaprolactane, polybutylene succinate, polybutylene succinate-co-adipate, polyglycolic acid (PGA), polylactide or polylactic acid (PLA), polybutylene oxalate, polyethylene adipate, polyparadioxanone, polymorpholineviones, and polydioxipane-2-one.”-0027, Reichmann).

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tietschert as modified in claim 1 further teaches wherein the biodegradable aliphatic polyester is bio based (Since Reichmann discloses that invention that is biodegradable it aliphatic would be bio based. “The present invention provides a nonwoven web prepared from an aliphatic polyester polymer which has sufficient tear strength and is biodegradable.”-0026, Reichmann).

Regarding claim 8, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tietschert as modified in claim 1 does not teach an amount of natural and/or alternative fibers.
Reichmann does teach a second material with an amount of natural and/or alternative fibers (“Generally, other examples the second polymer include, but are not limited to, polyamides, ethylene copolymers derived from ethylene and a non-hydrocarbon monomer such as ethylene vinyl acetate (EVA), ethylene ethyl acrylate (EEA), ethylene acrylic acid (EAA), ethylene methyl acrylate (EMA) and ethylene normal-butyl acrylate (ENBA), wood rosin and its derivatives, hydrocarbon resins, polyterpene resins, atactic polypropylene and amorphous polypropylene.”-0030, Reichmann; since wood rosin would contain natural fibers). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material as disclosed by Tietschert by adding the second material of wood rosin as disclosed by Reichmann in order to improve bonding when the blending of material occurs. “Addition of the second polymer would favorably influence the melt rheology of the blend and improve bonding under the process conditions used.”(0029, Reichmann)

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over refences as applied to claim 1 above and further in view of Saigusa (US20120270048A1).

Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tietschert as modified in claim 1 does not teach wherein the unit is biodegrades at a temperature in the range of 5 to 600C.
Saigusa does teach wherein the unit is biodegrades at a temperature in the range of 5 to 600C (“For example, the PGA particles can be dissolved in the organic solvent at a temperature of particularly preferably 30. degree. C. or lower, or the PLA particles can be dissolved in the organic solvent at a temperature of particularly preferably 40. degree. C. or lower, most preferably 35. degree. C. or lower to prepare a solution at a concentration of at least 2% by mass.”-0067, Kotaku). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biodegrada temperature range to be between 5 to 600C disclosed by Reichmann by adding the biodegradable aliphatic polyester PGA to be lower than 300C as disclosed by Saigusa in order to decompose the food packaging unit so it can be more environment friendly. 


Claim(s) 2-3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietschert (US20070017845A1), Reichmann (US20040166758A1), Takayama (JP2005313250A)  as applied to claim 1 above, and further in view of Vadhar (US20140151258A1).

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tietschert as modified in claim 1 does not teach wherein the amount of biodegradable aliphatic polyester is in range of 0.5-20 wt. %. 
Vadhar does teach wherein the amount of biodegradable aliphatic polyester is in range of 0.5-20 wt %. (“The second component comprises about 1 to 10% biodegradable aliphatic and/or aromatic polyester, based on the total weight of the layer.”-0006, Vadhar). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wt. % of biodegradable aliphatic polyester as disclosed in claim 1 above by changing the wt.% of biodegradable aliphatic polyester to 0.5-20 % as disclosed by Vadhar in order to improve the flexibility and impact strength of the blend. “It has been surprisingly discovered that polymeric films comprising the disclosed blend exhibit improved flexibility and impact strength compared to polyester films known in the art. Films with the disclosed blends also advantageously do not adversely affect recyclability of the film.” (0012, Vadhar)

Regarding claim 3, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tietschert as modified in claim 1 does not teach wherein the amount of biodegradable aliphatic polyester is in range of 2-10 wt. %. 
Vadhar does teach wherein the amount of biodegradable aliphatic polyester is in range of 2-10 wt. % (“The second component comprises about 1 to 10% biodegradable aliphatic and/or aromatic polyester, based on the total weight of the layer.”-0006, Vadhar). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wt. % of biodegradable aliphatic polyester as disclosed in claim 1 above by changing the wt.% of biodegradable aliphatic polyester to 2-10% as disclosed by Vadhar in order to improve the flexibility and impact strength of the blend. “It has been surprisingly discovered that polymeric films comprising the disclosed blend exhibit improved flexibility and impact strength compared to polyester films known in the art. Films with the disclosed blends also advantageously do not adversely affect recyclability of the film.” (0012, Vadhar)

Regarding claim 20, Tietschert teaches a food packaging unit from a moulded pulp material (Fig.2A shows the package 1 used to store eggs which is made from moulded pulp-0017, Tietschert), the packaging unit comprising a food receiving or carrying compartment (Fig.2A and 2B show cavities that are used to hold eggs), wherein the food packaging unit is a compostable food packaging unit (Fig.2A package 1 is moulded pulp and would contain natural fibers such as cellulose which are compostable and biodegradable), Tietschert does not teach wherein the moulded pulp material comprises an amount of a biodegradable aliphatic polyester and wherein the biodegradable aliphatic polyester comprises a mixture of one or more of PBS, PHB, PHA, PCL, PLA, PGA, PHBH and PHBV.
Reichmann does teach wherein the moulded pulp material comprises a mixture of a biodegradable aliphatic polyester and a moulded pulp (“The present invention provides a nonwoven web prepared from an aliphatic polyester polymer which has sufficient tear strength and is biodegradable.”-0026, Reichmann) and wherein the biodegradable aliphatic polyester comprises an amount of one or more of PBS, PHB, PHA, PCL, PLA, PGA, PHBH and PHBV (“The present invention, the aliphatic polyester can be any biodegradable aliphatic polyester polymer. Examples of biodegradable aliphatic polyesters usable in the present invention include, but are not limited to polyhydroxy butyrate (PHP), polyhydroxy butyrate-co-valerate (PHBV), polycaprolactane, polybutylene succinate, polybutylene succinate-co-adipate, polyglycolic acid (PGA), polylactide or polylactic acid (PLA), polybutylene oxalate, polyethylene adipate, polyparadioxanone, polymorpholineviones, and polydioxipane-2-one.”0027, Reichmann).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moulded pulp material disclosed by Tietschert by adding the aliphatic polyester polymer as disclosed by Reichmann because due to aliphatic polyester is biodegradable/environmentally friendly making it easier to dispose. 

Tietschert as modified right above does not teach wherein moulded pulp and biodegradable aliphatic material can be combined together. 
Takayama does teach wherein moulded pulp and biodegradable aliphatic material can be combined together (page 20 paragraph 8 of translation provided; states that material such as biodegradable aliphatic polyesters have been known to be combined with molded pulp material). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molded pulp disclosed by Tietschert by adding the teaching of combining molded pulp and aliphatic polyester as disclosed by Takayama in order to keep the same biodegradability properties as stated by Reichmann. “In addition, the heat-fusible resin as the binder may be a biodegradable resin in consideration of environmental conservation related to disposal. Examples of the biodegradable resin include polylactic acid, polyethylene succinate, Aliphatic polyesters such as hydroxybutyrate, or aliphatic aromatic polyesters such as polybutylene adipate / terephthalate copolymer and modified polyethylene terephthalate are included, and the biodegradability of the paper itself is not impaired even when mixed with pulp fibers. It can also be a pulp molded product.” (Takayama, page 20)

Tietschert does not teach wherein the amount of biodegradable aliphatic polyester is in the range of 0.5-20 wt.%.
Vadhar does teach wherein the amount of biodegradable aliphatic polyester is in range of 0.5-20 wt. % (“The second component comprises about 1 to 10% biodegradable aliphatic and/or aromatic polyester, based on the total weight of the layer.”-0006, Vadhar). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wt. % of biodegradable aliphatic polyester as disclosed above by changing the wt.% of biodegradable aliphatic polyester to 0.5-20 % as disclosed by Vadhar in order to improve the flexibility and impact strength of the blend. “It has been surprisingly discovered that polymeric films comprising the disclosed blend exhibit improved flexibility and impact strength compared to polyester films known in the art. Films with the disclosed blends also advantageously do not adversely affect recyclability of the film.” (0012, Vadhar)

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. Applicant’s argument that Reichmann does not show that moulded pulp and biodegradable aliphatic polyester cannot be combined is not persuasive because it is well known in the art to combine those two materials as shown by the bridging refence Takayama. By combing pulp with aliphatic polyester, the biodegradability of the material remains the same. Therefore, one skilled in the would be able to combine the two products and still obtain the same result. Furthermore, if the two products as stated by Tietschert, Reichmann and Takayama, have the same compositions and are the same material as that of applicant then those materials would perform the same objective as of inventors because those materials inheritably have the same properties. Applicant’s argument regarding the combination of Vadhar with references as applied to claim1 is not persuasive since the combinations of those would result in flexibility and rigidity and material can be both. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. Sato, the refence stated on 892, also shows that  pulp and aliphatic materials can be combined. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 9:30 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735